Exhibit 10.33
2011 Executive Performance Incentive Plan
          On October 29, 2010, the Compensation Committee of the Board of
Directors of Analog Devices, Inc. (the “Company”) approved the terms of the 2011
Executive Performance Incentive Plan (the “Executive Performance Incentive
Plan”). All executive officers and other senior management selected by the Chief
Executive Officer will participate in the Executive Performance Incentive Plan.
Bonus payments under the Executive Performance Incentive Plan are calculated and
paid as follows:
          1. Each participant’s Fiscal 2011 Bonus Target is obtained by
multiplying his or her Base Salary by his or her Individual Target Bonus
Percentage:

  •   Base Salary — the individual’s base pay during the applicable bonus
period.     •   Individual Target Bonus Percentage — a percentage of the
individual’s Base Salary, determined individually for each participant by the
Compensation Committee and ranging from 50% to 160%.

          2. Each participant’s Fiscal 2011 Bonus Target is then multiplied by
the Bonus Payout Factor. The Bonus Payout Factor is equal to (A) 50% of the
Bonus Payout Factor (as shown in the table below) based on the Company’s
operating profit before tax (OPBT) as a percentage of revenue for the applicable
quarter plus (B) 50% of the Bonus Payout Factor (as shown in the table below)
based on the Company’s revenue growth for the applicable quarter compared to the
same quarter in the prior fiscal year. The calculations of revenue growth and
OPBT as a percentage of revenue are adjustable by the Compensation Committee in
its sole discretion to take account of special items, including but not limited
to: restructuring-related expense, acquisition- or disposition-related items,
non-recurring royalty payments or receipts, and other similar non-cash or
non-recurring items. If OPBT is less than 15% of revenue for the applicable
quarter, the Bonus Payout Factor shall be zero for that quarter, even if the
Company has revenue growth for that quarter. The Bonus Payout Factor can range
from 0% to 300%.
          The Compensation Committee adopted the following Bonus Payout Factor
tables under the 2011 Executive Performance Incentive Plan:

                  50% of Bonus Based         on OPBT/Revenue       Bonus Payout
Factor   15 %  
 
    0 %   22.5 %  
 
    100 %   31 %  
 
    200 %   36 %  
 
    300 %

 



--------------------------------------------------------------------------------



 



                  50% of Bonus Based         on Revenue Growth       Bonus
Payout Factor   0 %  
 
    0 %   10 %  
 
    100 %   20 %  
 
    200 %   30 %  
 
    300 %

          The Bonus Payout Factor is determined quarterly. For example, if OPBT
for a quarter is 22.5% of revenue (which would result in a Bonus Payout Factor
of 100% for that element) and revenue growth for the quarter compared to the
same quarter in the prior fiscal year was 30% (which would result in a Bonus
Payout Factor of 300% for that element), then the Bonus Payout Factor for the
quarter would be 200% which is the sum of 50% of the OPBT factor of 100% and 50%
of the revenue growth factor of 300%. The Bonus Payout Factor is also used to
determine the bonuses paid to all other employees of the Company under the
Company’s 2011 Performance Incentive Plan for Employees.
          A participant’s bonus for a quarter shall be equal to the product
obtained by multiplying a participant’s Fiscal 2011 Bonus Target for the quarter
by the Bonus Payout Factor for that quarter. Each participant’s Fiscal 2011
Bonus Payment can range from zero to three times his or her Fiscal 2011 Bonus
Target.
          3. Each participant in the Executive Performance Incentive Plan, other
than Ray Stata and Jerald Fishman, is eligible for an additional Individual
Payout Factor that can increase the calculated bonus payment by up to 30% based
on superior business performance. Evidence of superior business performance will
include, but is not limited to, overachievement of revenue and profitability
goals, and achievement of non-financial results that contributed positively to
the performance of the Company. At the end of fiscal year 2011, the Chief
Executive Officer will review and assess the performance of each of the eligible
participants with respect to his or her goals, and will provide his
recommendations regarding each participant’s performance to the Compensation
Committee. The Compensation Committee will then, in its discretion, determine
whether there is superior performance justifying the application of an
Individual Payout Factor.
          4. Fiscal 2011 bonus payments, if any, under the Executive Performance
Incentive Plan will be calculated at the end of each fiscal quarter and
distributed after the first half and second half of fiscal year 2011. The bonus
payment for the first half of Fiscal 2011 will be paid on or before June 30,
2011 and the bonus payment for the second half of Fiscal 2011 will be paid on or
before December 31, 2011. In the event that the Compensation Committee
determines that a participant should receive an Individual Payout Factor, such
amount would be paid to the participant, together with the regular payment, if
any, for the second half of fiscal 2011. Therefore, the amount paid after the
first half of fiscal year 2011 will be based only on paragraphs 1 and 2 above,
while the amount paid after the fiscal year end will be based on paragraphs 1
and 2 above and will also include any amount based on the application of the
Individual Payout Factor as described in paragraph 3 above.

 



--------------------------------------------------------------------------------



 



          5. Executives are eligible for a bonus payment with respect to their
first full fiscal quarter of employment, so long as they remain actively
employed by the Company on the applicable bonus payment date in June or
December. For example, an executive hired during the first quarter would only be
eligible for a bonus payment with respect to the second quarter, so long as he
or she was still actively employed on the June payment date.

 